 

Exhibit 10.1 

 

GARMIN LTD.

 

EMPLOYEE STOCK PURCHASE PLAN

 

as Amended and Restated on October 21, 2016 

 

TABLE OF CONTENTS

 

    Page       I. Purpose and Effective Date 2       II. Definitions 2      
III. Administration 5       IV. Number of Shares 5       V. Eligibility
Requirements 6       VI. Enrollment 7       VII. Grant of Options on Enrollment
7       VIII. Payroll Deductions 8       IX. Purchase of Shares 9       X.
Withdrawal From the Plan; Termination of Employment; Leave of Absence; Death 11
      XI. Miscellaneous 13

 

 1 

 

 

GARMIN LTD.

EMPLOYEE STOCK PURCHASE PLAN
(as Amended and Restated on October 21, 2016)

 

I.           Purpose and Effective Date

 

1.1           The purpose of the Garmin Ltd. Employee Stock Purchase Plan is to
provide an opportunity for eligible employees to acquire a proprietary interest
in Garmin Ltd. through accumulated payroll deductions. It is the intent of the
Company to have the Plan qualify as an "employee stock purchase plan" under
Section 423 of the Code. The provisions of the Plan shall be construed to extend
and limit participation in a manner consistent with the requirements of Section
423 of the Code.

 

1.2           The Plan was initially approved by the board of directors of
Garmin Ltd., a company incorporated in the Cayman Islands (“Garmin Cayman”), on
October 20, 2000 and approved by Garmin Cayman’s stockholders on October 24,
2000. The Plan was amended and restated as of January 1, 2010 and again as of
June 27, 2010 following the re-domestication transaction on June 27, 2010
pursuant to which the shares of Garmin Cayman were exchanged for shares of the
Company and the Company became the public holding company of Garmin Cayman and
its subsidiaries. The Plan was amended and restated again on June 5, 2015 and on
October 21, 2016. No option shall be granted under the Plan after the date as of
which the Plan is terminated by the Board in accordance with Section 11.7 of the
Plan.

 

II.          Definitions

 

The following words and phrases, when used in this Plan, unless their context
clearly indicates otherwise, shall have the following respective meanings:

 

2.1           "Account" means a recordkeeping account maintained for a
Participant to which payroll deductions are credited in accordance with Article
VIII of the Plan.

 

2.2           "Administrator" means the persons or committee appointed under
Section 3.1 to administer the Plan.

 

2.3           "Article" means an Article of this Plan.

 

2.4           "Accumulation Period" means, as to the Company or a Participating
Subsidiary, a period of six months commencing with the first regular payroll
period commencing on or after each successive January 1 and ending on each
successive June 30 and a period of six months commencing with the first regular
payroll period commencing on or after each successive July 1 and ending on each
successive December 31. The Committee may modify (including increasing or
decreasing the length of time covered) or suspend Accumulation Periods at any
time and from time to time.

 

 2 

 

 

2.5           "Base Earnings" means base salary and wages payable by the Company
or a Participating Subsidiary to an Eligible Employee, prior to pre-tax
deductions for contributions to qualified or non-qualified (under the Code)
benefit plans or arrangements, and excluding bonuses, incentives and overtime
pay but including commissions.

 

2.6           "Board" means the Board of Directors of the Company.

 

2.7           "Code" means the Internal Revenue Code of 1986, as amended.

 

2.8           "Company" means Garmin Ltd., a Swiss corporation.

 

2.9           "Cut-Off Date" means the date established by the Administrator
from time to time by which enrollment forms must be received with respect to an
Accumulation Period.

 

2.10         "Eligible Employee" means an Employee, including an employee on an
Authorized Leave of Absence (as defined in Section 10.3), eligible to
participate in the Plan in accordance with Article V.

 

2.11         "Employee" means an individual who performs services for the
Company or a Participating Subsidiary pursuant to an employment relationship
described in Treasury Regulations Section 31.3401(c)-1 or any successor
provision, or an individual who would be performing such services but for such
individual’s Authorized Leave of Absence (as defined in Section 10.3).

 

2.12         "Enrollment Date" means the first Trading Day of an Accumulation
Period beginning on or after January 1, 2000.

 

2.13         "Exchange Act" means the Securities Exchange Act of 1934.

 

2.14         "Fair Market Value" means, as of any applicable date:

 

(a)          If the security is listed on any established stock exchange or
traded on the Nasdaq Global Select Market or the Nasdaq Global Market (formerly
the Nasdaq National Market), the closing price, regular way, of the security on
such exchange, or if no such reported sale of the security shall have occurred
on such date, on the latest preceding date on which there was such a reported
sale, in all cases, as reported in The Wall Street Journal or such other source
as the Board deems reliable.

 

(b)          If the security is listed or traded on the Nasdaq Capital Market
(formerly the Nasdaq SmallCap Market), the mean between the bid and asked prices
for the security on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable. Unless otherwise
provided by the Board, if there is no closing sales price (or closing bid if no
sales were reported) for the security on the date of determination, then the
Fair Market Value shall be the mean between the bid and asked prices for the
security on the last preceding date for which such quotation exists.

 

 3 

 

 

(c)          In the absence of such markets for the security, the value
determined by the Board in good faith.

 

2.15         "Participant" means an Eligible Employee who has enrolled in the
Plan pursuant to Article VI. A Participant shall remain a Participant until the
applicable date set forth in Article X.

 

2.16         "Participating Subsidiary" means a Subsidiary incorporated under
the laws of any state in the United States, a territory of the United States,
Puerto Rico, or the District of Columbia, or such foreign Subsidiary approved
under Section 3.3, which has adopted the Plan as a Participating Subsidiary by
action of its board of directors and which has been designated by the Board in
accordance with Section 3.3 as covered by the Plan, subject to the requirements
of Section 423 of the Code except as noted in Section 3.3.

 

2.17         "Plan" means the Garmin Ltd. Employee Stock Purchase Plan, as
amended and restated on October 21, 2016, as set forth herein and as from time
to time amended.

 

2.18         "Purchase Date" means the specific Trading Day during an
Accumulation Period on which Shares are purchased under the Plan in accordance
with Article IX. For each Accumulation Period, the Purchase Date shall be the
last Trading Day occurring in such Accumulation Period. The Administrator may,
in its discretion, designate a different Purchase Date with respect to any
Accumulation Period.

 

2.19         "Qualified Military Leave” means an absence due to service in the
uniformed services of the United States (as defined in Chapter 43 of Title 38 of
the United States Code) by an individual employee of the Company or a
Participating Subsidiary, provided the individual’s rights to reemployment under
the Uniformed Services Employment and Reemployment Rights Act of 1994 have not
expired or terminated.

 

2.20         "Section" means a section of this Plan, unless indicated otherwise.

 

2.21         "Securities Act" means the Securities Act of 1933, as amended.

 

2.22         "Share" means a share, CHF 0.10 par value, of Garmin Ltd.

 

2.23         "Subsidiary" means any corporation in an unbroken chain of
corporations beginning with the Company if, as of the applicable Enrollment
Date, each of the corporations other than the last corporation in the chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.

 

2.24         "Trading Day" means a day the national exchange on which the Shares
are listed for trading or, if not so listed, a day the New York Stock Exchange
is open for trading.

 

 4 

 

 

III.         Administration

 

3.1           Subject to Section 11.7, the Plan shall be administered by the
Board, or committee ("Committee") appointed by the Board. The Committee shall
consist of at least one Board member, but may additionally consist of
individuals who are not members of the Board. The Committee shall serve at the
pleasure of the Board. If the Board does not so appoint a Committee, the Board
shall administer the Plan. Any references herein to "Administrator" are, except
as the context requires otherwise, references to the Board or the Committee, as
applicable.

 

3.2           If appointed under Section 3.1, the Committee may select one of
its members as chairman and may appoint a secretary. The Committee shall make
such rules and regulations for the conduct of its business as it shall deem
advisable; provided, however, that all determinations of the Committee shall be
made by a majority of its members.

 

3.3           The Administrator shall have the power, in addition to the powers
set forth elsewhere in the Plan, and subject to and within the limits of the
express provisions of the Plan, to construe and interpret the Plan and options
granted under it; to establish, amend and revoke rules and regulations for
administration of the Plan; to determine all questions of policy and expediency
that may arise in the administration of the Plan; to allocate and delegate such
of its powers as it deems desirable to facilitate the administration and
operation of the Plan; and, generally, to exercise such powers and perform such
acts as it deems necessary or expedient to promote the best interests of the
Company. The Administrator's determinations as to the interpretation and
operation of this Plan shall be final and conclusive.

 

The Board may designate from time to time which Subsidiaries of the Company
shall be Participating Subsidiaries. Without amending the Plan, the Board may
adopt special or different rules for the operation of the Plan which allow
employees of any foreign Subsidiary to participate in the purposes of the Plan.
In furtherance of such purposes, the Board may approve such modifications,
procedures, rules or sub-plans as it deems necessary or desirable, including
those deemed necessary or desirable to comply with any foreign laws or to
realize tax benefits under foreign law. Any such different or special rules for
employees of any foreign Subsidiary shall not be subject to Code Section 423 and
for purposes of the Code shall be treated as separate and apart from the balance
of the Plan.

 

3.4           This Article III relating to the administration of the Plan may be
amended by the Board from time to time as may be desirable to satisfy any
requirements of or under the federal securities and/or other applicable laws of
the United States, or to obtain any exemption under such laws.

 

IV.          Number of Shares

 

4.1           Six million (6,000,000) Shares are reserved for sales and
authorized for issuance pursuant to the Plan. Shares sold under the Plan may be
newly-issued Shares, outstanding Shares reacquired in private transactions or
open market purchases, or any combination of the foregoing. If any option
granted under the Plan shall for any reason terminate without having been
exercised, the Shares not purchased under such option shall again become
available for the Plan.

 

 5 

 

 

4.2           In the event of any reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, acquisition of
property or shares, separation, asset spin-off, stock rights offering,
liquidation or other similar change in the capital structure of the Company, the
Board shall make such adjustment, if any, as it deems appropriate in the number,
kind and purchase price of the Shares available for purchase under the Plan. In
the event that, at a time when options are outstanding hereunder, there occurs a
dissolution or liquidation of the Company, except pursuant to a transaction to
which Section 424(a) of the Code applies, each option to purchase Shares shall
terminate, but the Participant holding such option shall have the right to
exercise his or her option prior to such termination of the option upon the
dissolution or liquidation. The Company reserves the right to reduce the number
of Shares which Employees may purchase pursuant to their enrollment in the Plan.

 

V.          Eligibility Requirements

 

5.1           Except as provided in Section 5.2, each individual who is an
Eligible Employee of the Company or a Participating Subsidiary on the applicable
Cut-Off Date shall become eligible to participate in the Plan in accordance with
Article VI as of the first Enrollment Date following the date the individual
becomes an Employee of the Company or a Participating Subsidiary, provided that
the individual remains an Eligible Employee on the first day of the Accumulation
Period associated with such Enrollment Date. Participation in the Plan is
entirely voluntary.

 

5.2           Employees meeting any of the following restrictions are not
eligible to participate in the Plan:

 

(a) Employees who, immediately upon enrollment in the Plan or upon grant of an
Option would own directly or indirectly, or hold options or rights to acquire,
an aggregate of 5% or more of the total combined voting power or value of all
outstanding shares of all classes of stock of the Company or any Subsidiary (and
for purposes of this paragraph, the rules of Code Section 424(d) shall apply,
and stock which the Employee may purchase under outstanding options shall be
treated as stock owned by the Employee);

 

(b)          Employees (other than individuals on Authorized Leave of Absence
(as defined in Section 10.3)) who are customarily employed by the Company or a
Participating Subsidiary for not more than 20 hours per week; or

 

(c)          Employees (other than individuals on Authorized Leave of Absence
(as defined in Section 10.3)) who are customarily employed by the Company or a
Participating Subsidiary for not more than five (5) months in any calendar year.

 

5.3           The Plan is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the options shall be granted and may be exercised, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and the options granted hereunder shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

 6 

 

 

VI.          Enrollment

 

6.1           Eligible Employees will be automatically enrolled in the Plan on
the first day of each Accumulation Period. Any Eligible Employee may consent to
enrollment in the Plan for an Accumulation Period by completing and signing an
enrollment form (which authorizes payroll deductions during such Accumulation
Period in accordance with Section 8.1) and submitting such enrollment form to
the Company or the Participating Subsidiary on or before the Cut-Off Date
specified by the Administrator. Payroll deductions pursuant to the enrollment
form shall be effective as of the first payroll period with a pay day after the
Enrollment Date for the Accumulation Period to which the enrollment form
relates, and shall continue in effect until the earliest of:

 

(a)          the end of the last payroll period with a payday in the
Accumulation Period;

 

(b)          the date during the Accumulation Period as of which the Employee
elects to cease his or her enrollment in accordance with Section 8.3; and

 

(c)          the date during the Accumulation Period as of which the Employee
withdraws from the Plan or has a termination of employment in accordance with
Article X.

 

VII.         Grant of Options on Enrollment

 

7.1           The automatic enrollment by an Eligible Employee in the Plan as of
an Enrollment Date will constitute the grant as of such Enrollment Date by the
Company to such Participant of an option to purchase Shares from the Company
pursuant to the Plan.

 

7.2           An option granted to a Participant pursuant to this Plan shall
expire, if not terminated earlier for any reason, on the earliest to occur of:
(a) the end of the Purchase Date with respect to the Accumulation Period in
which such option was granted; (b) the completion of the purchase of Shares
under the option under Article IX; or (c) the date on which participation of
such Participant in the Plan terminates for any reason.

 

7.3           As of each Enrollment Date, each Participant shall automatically
be granted an option to purchase a maximum number of Shares, subject to the
terms of the Plan, equal to the quotient of $25,000 divided by the Fair Market
Value of a Share on the Enrollment Date.

 

7.4           Notwithstanding any other provision of this Plan, no Employee may
be granted an option which permits his or her rights to purchase Shares under
the Plan and any other Code Section 423 employee stock purchase plan of the
Company or any of its Subsidiaries or parent companies to accrue (when the
option first becomes exercisable) at a rate which exceeds $25,000 of Fair Market
Value of such Shares (determined at the time such option is granted) for each
calendar year in which such option is outstanding at any time. For purposes of
administering this accrual limitation, the Administrator shall limit purchases
under the Plan as follows:

 

 7 

 

 

(a)          The number of Shares that may be purchasable by an Employee during
his or her first Accumulation Period during a calendar year may not exceed a
number of Shares determined by dividing $25,000 by the Fair Market Value of a
Share on the Enrollment Date for that Accumulation Period.

 

(b)          The number of Shares that may be purchasable by an Employee during
any subsequent Accumulation Period during the same calendar year (if any) shall
not exceed the number of Shares determined by performing the calculation below:

 

(i)          First, the number of Shares purchased by the Employee during any
previous Accumulation Period during the same calendar year shall be multiplied
by the Fair Market Value of a Share on the Enrollment Date of such previous
Accumulation Period.

 

(ii)         Second, the amount determined under (i) above shall be subtracted
from $25,000.

 

(iii)        Third, the amount determined under (ii) above shall be divided by
the Fair Market Value of a Share on the Enrollment Date for such subsequent
Accumulation Period (for which the maximum number of Shares purchasable is being
determined by this calculation) occurs. The quotient thus obtained shall be the
maximum number of Shares that may be purchased by any Employee for such
subsequent Accumulation Period.

 

VIII.         Payroll Deductions

 

8.1           An Employee who files an enrollment form pursuant to Article VI
shall elect and authorize in such form to have deductions made from his or her
pay on each payday he or she receives a paycheck during the Accumulation Period
to which the enrollment form relates, and he or she shall designate in such form
the percentage (in whole percentages) of Base Earnings to be deducted each
payday during such Accumulation Period. The minimum an Employee may elect and
authorize to have deducted is 1% of his or her Base Earnings paid per pay period
in such Accumulation Period, and the maximum is 10% of his or her Base Earnings
paid per pay period in such Accumulation Period (or such larger or smaller
percentage as the Administrator may designate from time to time).

 

8.2           Except as provided in the last paragraph of Section 6.1,
deductions from a Participant’s Base Earnings shall commence upon the first
payday on or after the commencement of the Accumulation Period, and shall
continue until the date on which such authorization ceases to be effective in
accordance with Article VI. The amount of each deduction made for a Participant
shall be credited to the Participant’s Account. All payroll deductions received
or held by the Company or a Participating Subsidiary may be, but are not
required to be, used by the Company or Participating Subsidiary for any
corporate purpose, and the Company or Participating Subsidiary shall not be
obligated to segregate such payroll deductions, but may do so at the discretion
of the Board.

 

 8 

 

 

8.3           As of the last day of any month during an Accumulation Period, a
Participant may elect to cease (but not to increase or decrease) payroll
deductions made on his or her behalf for the remainder of such Accumulation
Period by filing the applicable election with the Company or Participating
Subsidiary in such form and manner and at such time as may be permitted by the
Administrator. A Participant who has ceased payroll deductions may have the
amount which was credited to his or her Account prior to such cessation applied
to the purchase of Shares as of the Purchase Date, in accordance with Section
9.1, and receive the balance of the Account with respect to which the enrollment
is ceased, if any, in cash. A Participant who has ceased payroll deductions may
also voluntarily withdraw from the Plan pursuant to Section 10.1. Any
Participant who ceases payroll deductions for an Accumulation Period may
re-enroll in the Plan on the next subsequent Enrollment Date following the
cessation in accordance with the provisions of Article VI. A Participant who
ceases to be employed by the Company or any Participating Subsidiary will cease
to be a Participant in accordance with Section 10.2.

 

8.4           A Participant may not make any separate or additional
contributions to his Account under the Plan. Neither the Company nor any
Participating Subsidiary shall make separate or additional contributions to any
Participant’s Account under the Plan.

 

IX.          Purchase of Shares

 

9.1           Subject to Section 9.2, any option held by the Participant which
was granted under this Plan and which remains outstanding as of a Purchase Date
shall be deemed to have been exercised on such Purchase Date for the purchase of
the number of whole Shares which the funds accumulated in his or her Account as
of the Purchase Date will purchase at the applicable purchase price (but not in
excess of the number of Shares for which options have been granted to the
Participant pursuant to Section 7.3). No Shares will be purchased on behalf of
any Participant who fails to file an enrollment form authorizing payroll
deductions for an Accumulation Period.

 

9.2           A Participant who holds an outstanding option as of a Purchase
Date shall not be deemed to have exercised such option if the Participant
elected not to exercise the option by withdrawing from the Plan in accordance
with Section 10.1.

 

9.3           If, after a Participant’s exercise of an option under Section 9.1,
an amount remains credited to the Participant’s Account as of a Purchase Date,
then the remaining amount shall be distributed to the Participant in cash as
soon as administratively practical after such Purchase Date.

 

9.4           Except as otherwise set forth in this Section 9.4, the purchase
price for each Share purchased under any option shall be 85% of the lower of:

 

(a)          the Fair Market Value of a Share on the Enrollment Date on which
such option is granted; or

 

 9 

 

 

(b)          the Fair Market Value of a Share on the Purchase Date, but - in the
case of newly issued Shares - not lower than the par value of a Share.

 

Notwithstanding the above, the Board may establish a different purchase price
for each Share purchased under any option provided that such purchase price is
determined at least thirty (30) days prior to the Accumulation Period for which
it is applicable and provided that such purchase price may not be less than (i)
the purchase price set forth above and (ii) – in the case of newly issued Shares
- than the par value per Share.

 

9.5           If Shares are purchased by a Participant pursuant to Section 9.1,
then such Shares shall be held in non-certificated form at a bank or other
appropriate institution selected by the Administrator until the earlier of the
Participant’s termination of employment or the time a Participant requests
delivery of certificates representing such shares, which would only be possible
if the Board resolved that share certificates shall be issued. If any law
governing corporate or securities matters, or any applicable regulation of the
Securities and Exchange Commission or other body having jurisdiction with
respect to such matters, shall require that the Company or the Participant take
any action in connection with the Shares being purchased under the option,
delivery of such Shares shall be postponed until the necessary action shall have
been completed, which action shall be taken by the Company at its own expense,
without unreasonable delay.

 

Shares transferred pursuant to this Section 9.5 shall be registered in the name
of the Participant or, if the Participant so elects, in the names of the
Participant and one or more such other persons as may be designated by the
Participant in joint tenancy with rights of survivorship or in tenancy by the
entireties or as spousal community property, or in such forms of trust as may be
approved by the Administrator, to the extent permitted by law.

 

9.6           In the case of Participants employed by a Participating
Subsidiary, the Board may provide for Shares to be sold through the Subsidiary
to such Participants, to the extent consistent with and governed by Section 423
of the Code.

 

9.7           If the total number of Shares for which an option is exercised on
any Purchase Date in accordance with this Article IX, when aggregated with all
Shares previously granted under this Plan, exceeds the maximum number of Shares
reserved in Section 4.1, the Administrator shall make a pro rata allocation of
the Shares available for delivery and distribution in as nearly a uniform manner
as shall be practicable and as it shall determine to be equitable, and the
balance of the cash amount credited to the Account of each Participant under the
Plan shall be returned to him or her as promptly as administratively practical.

 

9.8           If a Participant or former Participant sells, transfers, or
otherwise makes a disposition of Shares purchased pursuant to an option granted
under the Plan within two years after the date such option is granted or within
one year after the Purchase Date to which such option relates, or if the
Participant or former Participant otherwise has a taxable event relating to
Shares purchased under the Plan, and if such Participant or former Participant
is subject to U.S. federal income tax, then such Participant or former
Participant shall notify the Company or Participating Subsidiary in writing of
any such sale, transfer or other disposition within 10 days of the consummation
of such sale, transfer or other disposition, and shall remit to the Company or
Participating Subsidiary or authorize the Company or Participating Subsidiary to
withhold from other sources such amount as the Company may determine to be
necessary to satisfy any federal, state or local tax withholding obligations of
the Company or Participating Subsidiary. A Participant must reply to a written
request, within 10 days of the receipt of such written request, from the
Company, Participating Subsidiary, or Administrator regarding whether such a
sale, transfer or other disposition has occurred.

 

 10 

 

 

The Administrator may from time to time establish rules and procedures
(including but not limited to postponing delivery of Shares until the earlier of
the expiration of the two-year or one-year period or the disposition of such
Shares by the Participant) to cause the withholding requirements to be
satisfied.

 

X.            Withdrawal From the Plan; Termination of Employment; Leave of
Absence; Death

 

10.1         Withdrawal from the Plan. Effective as of the last day of any
calendar quarter during an Accumulation Period, a Participant may withdraw from
the Plan in full (but not in part) by delivering a notice of withdrawal to the
Company (in a manner prescribed by the Administrator) at least ten business days
prior to the end of such calendar quarter (but in no event later than the June 1
or December 1 immediately preceding the Purchase Date for the Plan's two
Accumulation Periods, respectively). Upon such withdrawal from participation in
the Plan, all funds then accumulated in the Participant’s Account shall not be
used to purchase Shares, but shall instead be distributed to the Participant as
soon as administratively practical after the end of such calendar quarter, and
the Participant’s payroll deductions shall cease as of the end of such calendar
quarter. An Employee who has withdrawn during an Accumulation Period may not
return funds to the Company or a Participating Subsidiary during the same
Accumulation Period and require the Company or Participating Subsidiary to apply
those funds to the purchase of Shares, nor may such Participant’s payroll
deductions continue, in accordance with Article VI. Any Eligible Employee who
has withdrawn from the Plan may, however, re-enroll in the Plan on the next
subsequent Enrollment Date following withdrawal in accordance with the
provisions of Article VI.

 

10.2         Termination of Employment. Participation in the Plan terminates
immediately when a Participant ceases to be employed by the Company or any
Participating Subsidiary for any reason whatsoever, including but not limited to
termination of employment, whether voluntary or involuntary, or on account of
disability, or retirement, but not including death, or if the participating
Subsidiary employing the Participant ceases for any reason to be a Participating
Subsidiary. Participation in the Plan also terminates immediately when a
Participant ceases to be an Eligible Employee under Article V or withdraws from
the Plan. Upon termination of participation such terminated Participant’s
outstanding options shall thereupon terminate. As soon as administratively
practical after termination of participation, the Company shall pay to the
Participant or legal representative all amounts accumulated in the Participant’s
Account and held by the Company at the time of termination of participation, and
any Participating Subsidiary shall pay to the Participant or legal
representative all amounts accumulated in the Participant's Account and held by
the Participating Subsidiary at the time of termination of participation.

 

 11 

 

 

10.3         Leaves of Absence.

 

(a)          If a Participant takes a leave of absence (other than an Authorized
Leave of Absence) without terminating employment, such Participant will be
deemed to have discontinued contributions to the Plan in accordance with Section
8.3, but will remain a Participant in the Plan through the balance of the
Accumulation Period in which his or her leave of absence begins, so long as such
leave of absence does not exceed 90 days. If a Participant takes a leave of
absence (other than an Authorized Leave of Absence) without terminating
employment, such Participant will be deemed to have withdrawn from the Plan in
accordance with Section 10.1 if such leave of absence exceeds 90 days.

 

(b)          An Employee on an Authorized Leave of Absence shall remain a
Participant in the Plan and, in the case of a paid Authorized Leave of Absence,
shall have deductions made under Section 8.1 from payments that would, but for
the Authorized Leave of Absence, be Base Earnings. An Employee who does not
return from an Authorized Leave of Absence on the scheduled date (or, in the
case of Qualified Military Leave, prior to the date such individual’s
reemployment rights under the Uniformed Services Employment and Reemployment
Rights Act of 1994 have expired or terminated) shall be deemed to have
terminated employment on the last day of such Authorized Leave of Absence (or,
in the case of Qualified Military Leave, the date such reemployment rights
expire or are terminated).

 

(c)            An “Authorized Leave of Absence” means (a) a Qualified Military
Leave, and (b) an Employee’s absence of more than 90 days which has been
authorized, either pursuant to a policy of the Company or the Participating
Subsidiary that employs the Employee, or pursuant to a written agreement between
the employer and the Employee, which policy or written agreement guarantees the
Employee’s rights to return to employment.

 

10.4         Death. Unless mandatory applicable law provides otherwise as soon
as administratively feasible after the death of a Participant, amounts
accumulated in his or her Account shall be paid in cash to the beneficiary or
beneficiaries designated by the Participant on a beneficiary designation form
approved by the Board, but if the Participant does not make an effective
beneficiary designation then such amounts shall be paid in cash to the
Participant’s spouse if the Participant has a spouse, or, if the Participant
does not have a spouse, to the executor, administrator or other legal
representative of the Participant’s estate. Such payment shall relieve the
Company and the Participating Subsidiary of further liability with respect to
the Plan on account of the deceased Participant. If more than one beneficiary is
designated, each beneficiary shall receive an equal portion of the Account
unless the Participant has given express contrary instructions. None of the
Participant’s beneficiary, spouse, executor, administrator or other legal
representative of the Participant’s estate shall, prior to the death of the
Participant by whom he has been designated, acquire any interest in the amounts
credited to the Participant’s Account under the Plan.

 

 12 

 

 

XI.          Miscellaneous

 

11.1         Interest. Interest or earnings will not be paid on any Employee
Accounts.

 

11.2         Restrictions on Transfer. The rights of a Participant under the
Plan shall not be assignable or transferable by such Participant, and an option
granted under the Plan may not be exercised during a Participant’s lifetime
other than by the Participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw from the Plan in accordance with Section
10.1.

 

11.3         Administrative Assistance. If the Administrator in its discretion
so elects, it may retain a brokerage firm, bank, other financial institution or
other appropriate agent to assist in the purchase of Shares, delivery of reports
or other administrative aspects of the Plan. If the Administrator so elects,
each Participant shall (unless prohibited by applicable law) be deemed upon
enrollment in the Plan to have authorized the establishment of an account on his
or her behalf at such institution. Shares purchased by a Participant under the
Plan shall be held in the account in the Participant’s name, or if the
Participant so indicates in the enrollment form, in the Participant’s name
together with the name of one or more other persons in joint tenancy with right
of survivorship or in tenancy by the entireties or as spousal community
property, or in such forms of trust as may be approved by the Administrator, to
the extent permitted by law.

 

11.4         Costs. All costs and expenses incurred in administering the Plan
shall be paid by the Company or Participating Subsidiaries, including any
brokerage fees on the purchased Shares; excepting that any stamp duties,
transfer taxes, fees to issue stock certificates, and any brokerage fees on the
sale price applicable to participation in the Plan after the initial purchase of
the Shares on the Purchase Date shall be charged to the Account or brokerage
account of such Participant.

 

11.5         Equal Rights and Privileges. All Eligible Employees shall have
equal rights and privileges with respect to the Plan so that the Plan qualifies
as an "employee stock purchase plan" within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Notwithstanding the
express terms of the Plan, any provision of the Plan which is inconsistent with
Section 423 or any successor provision of the Code shall without further act or
amendment by the Company or the Board be reformed to comply with the
requirements of Code Section 423. This Section 11.5 shall take precedence over
all other provisions in the Plan.

 

11.6         Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Kansas.

 

11.7         Amendment and Termination. The Board may amend, alter or terminate
the Plan at any time; provided, however, that no amendment which would amend or
modify the Plan in a manner requiring stockholder approval under Code Section
423 or the requirements of any securities exchange on which the Shares are
traded shall be effective unless, within one year after it is adopted by the
Board, it is approved by the holders of a majority of the voting power of the
Company’s outstanding shares. In addition, the Committee (if appointed under
Section 3.1) may amend the Plan as provided in Section 3.3, subject to the
conditions set forth therein and in this Section 11.7.

 

 13 

 

 

If the Plan is terminated, the Board may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with the terms of this Plan (and participation to continue through
such expiration dates). If the options are terminated prior to expiration, all
funds accumulated in Participants’ Accounts as of the date the options are
terminated shall be returned to the Participants as soon as administratively
feasible.

 

11.8         No Right of Employment. Neither the grant nor the exercise of any
rights to purchase Shares under this Plan nor anything in this Plan shall impose
upon the Company or Participating Subsidiary any obligation to employ or
continue to employ any employee. The right of the Company or Participating
Subsidiary to terminate any employee shall not be diminished or affected because
any rights to purchase Shares have been granted to such employee.

 

11.9         Requirements of Law. The Company shall not be required to sell,
issue, or deliver any Shares under this Plan if such sale, issuance, or delivery
might constitute a violation by the Company or the Participant of any provision
of law. Unless a registration statement under the Securities Act is in effect
with respect to the Shares proposed to be delivered under the Plan, the Company
shall not be required to issue such Shares if, in the opinion of the Company or
its counsel, such issuance would violate the Securities Act. Regardless of
whether such Shares have been registered under the Securities Act or registered
or qualified under the securities laws of any state, the Company may impose
restrictions upon the hypothecation or further sale or transfer of such shares
if, in the judgment of the Company or its counsel, such restrictions are
necessary or desirable to achieve compliance with the provisions of the
Securities Act, the securities laws of any state, or any other law or are
otherwise in the best interests of the Company. Any determination by the Company
or its counsel in connection with any of the foregoing shall be final and
binding on all parties.

 

The Company may, but shall not be obligated to, register or qualify any
securities covered by the Plan. The Company shall not be obligated to take any
other affirmative action in order to cause the grant or exercise of any right or
the issuance, sale, or deliver of Shares pursuant to the exercise of any right
to comply with any law.

 

11.10         Gender. When used herein, masculine terms shall be deemed to
include the feminine, except when the context indicates to the contrary.

 

11.11.        Data Protection. The Board, the Committee, and any other person or
entity empowered by the Board or the Committee to administer the Plan may
process, store, transfer or disclose personal data of the Participants to the
extent required for the implementation and administration of the Plan. The
Board, the Committee and any other person or entity empowered by the Board or
the Committee to administer the Restated Plan shall comply with any applicable
data protection laws.

 

 14 

 

 

11.12         Withholding of Taxes. The Company or Participating Subsidiary may
withhold from any purchase of Shares under this Plan or any sale, transfer or
other disposition thereof any local, state, federal or foreign taxes, employment
taxes, social taxes or other taxes at such times and from such other amounts as
it deems appropriate. The Company or Participating Subsidiary may require the
Participant to remit an amount in cash sufficient to satisfy any required
withholding amounts to the Company or Participating Subsidiary, as the case may
be.

 

 15 

 

 

Annex to the Plan for Grantees subject to Swiss inheritance law

 

1.          Section 10.4 shall be replaced with the following:

 

10.4         Death. After the death of a Participant, amounts accumulated in his
or her Account shall be paid to the Participant's estate in accordance with the
applicable Swiss inheritance rules.

 

 16 

